Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Replace the Abstract, as originally filed, with that attached hereto on a separate sheet.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the 1:1 ratio of aliphatic ether to flocculant characteristic of the instant invention (see paragraph [0012] of the specification).  Paragraph [0064] of the specification includes a variance of up to 20% in that ratio.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        




					ABSTRACT
A method of purifying a plurality of metal oxide particles produced from a synthesis process comprising the step of washing a plurality of metal oxide particles in a first solvent composition comprising of at least one aliphatic ether, and at least one flocculant. In one
embodiment, the plurality of metal oxide particles are iron oxide particles produced from a thermal decomposition synthesis process between an iron-oleate complex and oleic acid in 1-octadecene, wherein the first solvent composition comprises a 1:1 (vol/vol) ratio of an aliphatic ether in the form of diethyl ether and a flocculant in the form of methanol. The washed iron oxide particles are further washed in a second solvent composition comprising a 1:1
(vol/vol) ratio of hexane and ethanol, and then finally dispersed in hexane. The resulting iron oxide particles find use as a contrast agent for magnetic resonance imaging (MRI) or as magnetic particles in magnetic separation, magnetism-directed targeting or magnetism-induced heating.